 H
Case 1:01-cr-00455-LMB Document 1979 Filed 03/08/21 Page 1 of 2 PageID# 490

                                                                                                             r




                                                                                                              I
                                                                                                                      (//■?"?■/ Ze.
     ^^ITffF. UAJCf^O'^JfMF^ Oic,JRicjcOfii^T fcF^ XFiP-
                                                                                                           FIL ED
            f A<^y£iR/\y bi'^Tfiir / oF \/iFin.<A/(/^                                                MAIIP[OOM

                   A(fi x-rory\m[a £03 Df U/ c.fa>03
                                                                                                  MAR - 8
     UUlTFF)'^TA'Tp-<^                      AHFFlrti                                         iroix 1 1 o
                                                                                         —U^l-Knl^,
                                                                                                           n:
                                                                                                           1^11
                                                                                                                  brn'O.T nni i RT
                                                                                               ALEXAiv'nR! A. VIRGINIA


                          \y                                         1i   - r f<? - ^9^ [L fi ^ )

     TACflRI/SC, Haj^^A/7fy!

     <5K.^^^rf^ /I lni> ^l^ai f/f*/ (xl ^Ckltiitrxc^Jr                                                            i

                                                                                    ..




                                                                                                                  \


     \ili:(.2cLCctfKCCX<^                       c ; t{r^/ro{^ Ic^xUJ^ii^Aia<o /
                                        \        s   '                                                            '

     P/eG3f CsJ Grjf ( tu fC9(A irliP C 7" /? / 3cxc^njf                                                / 1
                               I ^ 'P CDfO 1 /Iffr^xrU cF^t q% (O rt/i cj/ i'lo^ ■
     LAJrS> IrJ Iritb^(=> Cf>udt2C^ Pp/^iTfVrrJ>rOLi
     —————————                                /
                                                     CH ^ i^ite
     {AJUti. p ffcs'ty'^ .
     (^rs £4 Fw Qt (V TtD i'L P fra k F (~ll<Ctc)iy)Ly . til p '^/fV
     Atfccck UJCUi ticL^TplAU^ fMsJec/ loLy A>£3,rJnJr Af>ri^rp
      [cJXikl /I/ Fctr^ca/ Al ^' CS(J(J py 1^ m( C / /I HfcLoA
                        WA,(Cyicy WaP U'yp Pc^ I Tydfc^- U^CBUylt^ !
                                    /                        ^

     f^iu-\ /^(Sfcdpui €xt^<sl f^ke 'teitse P Laxy rc^                                             en
 1   _1 . ^CPLCaXlQ / Fyr H.OUF^^ra(DU i . UJOfCi, CDl
        I                                                f
                                                                                Tc> S{y)^rtQ.U                    ,
                                            .




     \/PLU "/                    I Ui           CcAiiAGil^Ly UjUcif^A TocUr
            I'                                                   ^              L



                                                                                                             R
Case 1:01-cr-00455-LMB Document 1979 Filed 03/08/21 Page 2 of 2 PageID# 491
